Title: To George Washington from the Commissioners for the District of Columbia, 13 October 1792
From: Commissioners for the District of Columbia
To: Washington, George



Sir,
George-town 13th October—1792

Inclosed we send you a list of our Sales, which were closed yesterday. Tho’ the average price is not entirely equal to that of the first sales, yet, when it is considered, that the Company assembled, was by no means such, as might have been expected, from the unlucky intervention of several circumstances; and allso, that it was the Public opinion, that the first sales were too high; and that they would be considerably less this year, we think we have much reason to be satisfyed—It was evident, that many who had the strongest reliance on this opinion, were much surprised, if not disappointed; as they did not make a bid, tho’ it was known they had come with intentions of purchasing—We observe with pleasure now, a contrary opinion gaining ground fast, that they will not sell so cheap hereafter. Several of our Mechanics were among the purchasors; who will probably be among the first improvers—You will observe, that in two instances, we set up a square for sale—It was contrary to our opinion, to sell by the square, in the vicinity of such situations as either the Capitol, or President’s house—To gratify some, who declared a strong wish to buy by the square, near the Capitol, and to gratify the Proprietors allso at that quarter, we accordingly set up one—It was not our intention to have gone further in this mode; but Mr Davidson talked directly of our partiality to the other end of the City, and insisted on a square near the President’s house being allso set up; which to remove all foundation for such charges was done the next day—The result, will we hope teach them to confide a little more in the judgement of the Commissioners in future—From the deep stake which Mr Blodget has in the city, we have thought it our duty to communicate freely with him. We accordingly instructed him not to let the squares go at an under value—In consequence of this, the square near the Capitol tho’

bought by him, still rests with us—But as it will not be proper, that this circumstance should be known, or even suspected (tho’ generally practiced at all sales) we shall make some arrangements with Mr Blodget for disposing of them on his own. From their very advantageous situation, he gives us much room to think, they will command, (as they certainly ought) a much superior price.
He has some propositions to make to us, respecting the employment of an agent, to pass through the different States for the purpose of disposing of lotts in the course of next summer; which we have desired him to communicate to you when matured—Not only from the conversation we have had with him on this subject, but from similar ideas having been frequently suggested to us by gentlemen, who have come from a distance, we are induced at present, to concieve a very favourable opinion of such a plan. A Mr Ford from Philadelphia, who purchased pretty freely last year, made us an offer of 35£ a lot for 500 lots—But, as it was done without any specification of the lots he would fix on, we came to nothing conclusive—He was informed generally, that it was much below what had ever been contemplated for lots in any eligible situation—As it is probable, he may have been employed by some moneyed people from Philadelphia, who did not chuse themselves to appear in such a speculation, we hope our conversation with him, will lead to a more just opinion of the value of the lots—It was strongly wished by several strangers, who did not however purchase, that there might be a sale in the Spring or early in the Summer—As we are entirely of the same opinion, we have given them every reason to believe there will be one—We are Sir, with the greatest respect, Your most Obt Servts

Dd Stuart.
Danl Carroll


P:S: Our great hurry would not permit us to have a copy taken of this.

